Title: To Benjamin Franklin from Samuel Ross et al., 19 March 1780
From: Ross, Samuel
To: Franklin, Benjamin


Lorient Marh. 19th 1780
The Humble Petition of three Men late belonging to the Continential Ship Reprisal Lambert Weeks Esqr. Commr. Humbly Sheweth
That your Petitioners has just arrived from Mill Prison in Plymo. being Exchanged in the Adventure Carteel upon our Arrival at Morlaix we received thirty two Livres to bear our Expences to Lorient and now we are arrived here we are destitute of money & Cloaths.
And now Sir to Convince You we have Prize Money and Wages due to us for several Cruizes I shall now relate to your Excellency the Number of Prizes we have assisted to take in the said Ship—
In the first Place we all Entered in the Reprisal in the Month of April 1776 at Philadelphia we lay at Cape May and thereabouts for the Space of two months then we Carried Mr. Byngham to Martinica where we had an Engagement with the Shark Sloop of War upon our Passage to Martinica we took three Prizes and they arrived safe at Philadelphia for those Prizes I dont Expect to receive any Money in France, from Martinica we then returned to Philadelphia again and in the Month of September 1776 we sailed for France with your Excellency on board said Ship on our Passage we took two prizes and Carried them into Quibberoon Bay where your Excellency Landed from thence we went to Nantz and refitted our Ship and Cruized off the Land’s End of England and took three Briggs a Ship and the Swallow Packett which we fought for all those arrived safe at Lorient here we cleaned our Ship and sailed to Nantz and joined Company with the Brige. Lexington Henry Johnson Esqr. Commander also the Dolphin Cutter——— Nicholson Esqr. Commander after making up the Squadron we all sailed together to Cruize in St. Georges Channell where we took several Prizes in one of those Prizes taken by the fleet we your Petitioners were put on board the Prize John and Thomas the 21st. June 1777 and was retaken 29th of the same Month nigh to the Penmarks on the Coast of France by the Hawk Letter of Mark Capt. Gribble Commander Mr. Thos Norwood was our Prize Master who made his Escape with several others from Prison Saml. Ross Prize Master’s Mate Thos. Dwyer and Joseph McMullen Mariners there were ten in Number of us some entered on board an English Man of War some ran away from Prison and there is but us three Vizt. Saml. Ross Thos. Dwyer and Joseph MacMullen the latter is quite deaf occasioned by sickness in the Prison where we were Confined two years eight Months and upwards.

I have been informed by one of my Acquaintance that came from Philadelphia lately that one of the Reprisal’s Crew that was retaken in a Prize and Carried to Forton Prison and made his Escape from thence and got to Philadelphia he petitiond to the Congress for his Prize Money that the Prizes were sold for in France and he Received for Answer he must apply to his Excellency Doctr. Franklin in France where the Prizes were condemned.
I was informed that Mr. Gour Lattee was Agent for the five Prizes brought into Lorient and inquiring for him I found his Cheif Clark and he told me that the whole of the Business was put into Mr. Morris’s Hands at Nantz. Now that your Excellency would be pleased to Order the Agent to pay us our Prize Money that is due to us for the Prizes sold in France and render us an Account of what we have and what we are to Receive in France to satisfy the Agents at Philadelphia.
And that you would take this Matter into your Consideration is the earnest Desire of your most Humble Servants
Samuel RossThomas Dwyer X HIS MarkJosh. McMullen X HIS Mark
 
Notation: Petition of three Men belonging to Capt. Weeks L’Orient March 19. 80
